Citation Nr: 0721498	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for service-
connected right ankle fracture with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder (PTSD)
that is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.

2.  The veteran's right ankle fracture with degenerative 
joint disease is manifested by marked limitation of motion 
and pain.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a right ankle fracture with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased 
evaluation for service-connected right ankle fracture with 
degenerative joint disease, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in January 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to this issue is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

In regards to the veteran's claim of service connection for 
PTSD, without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case, this law does not preclude the Board from adjudicating 
the issue as the Board is taking action favorable to the 
veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, if the veteran did not engage in 
combat with the enemy or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

After separation from military service, a February 2003 VA 
PTSD examination report stated that the veteran "talks about 
a friend who was next to him and his head was blown up. . . . 
he frequently has the images of that friend who was killed 
and he thinks about Vietnam experience almost everyday."  
The diagnosis was PTSD.  The medical evidence of record shows 
that PTSD has been consistently diagnosed since February 
2003.

A March 2003 VA PTSD initial evaluation stated that the 
veteran had 3 specific stressors.  The first stressor was an 
incident when a solider shot another soldier in the head, 
killing him, after a fight about a "Dear John" letter.  The 
second stressor was his military base in Long Binh being 
repeatedly hit by mortars.  The third stressor was when an 
aircraft he was on was hit by hostile fire.  The diagnosis 
was PTSD.

An April 2006 RO memorandum from a VA military records 
specialist included attached records of combat operations 
around Long Binh and casualty reports from the veteran's 
unit.  The military records specialist stated

The Combat Area Casualty File . . . 
records the death of 7 members of the 
[veteran's unit] including two during the 
veteran's tour.

The Central Area Casualty File . . . 
reports that both [of the soldiers who 
died during the veteran's tour] died of 
non-hostile accidents [in May 1969.]

The records of the US Military Assistance 
Command-Vietnam as contained in the 
monthly summaries are available and have 
been reviewed.  Extracts of the 
September, October and December, 1968 
summaries have been included as evidence.  
There are frequent references to enemy 
mortar and rocket attacks directed at 
Long Bin[h] post during the veteran's 
tour in Vietnam.

The veteran participated in combat as 
defined in Pentecost v. Princippi 16 Vet. 
App. 124 in which the Court of Appeals 
[for] Veterans Claims note "Although the 
unit records do not specifically state 
that the veteran was present during the 
rocket attacks, the fact that he was 
stationed with a unit that was present 
while such attacks occurred would 
strongly suggest that he was, in fact, 
exposed to the attacks."  It further 
stated that 38 C.F.R. § 3.304(f) only 
requires, as to stressor corroboration, 
"credible supporting evidence" that the 
claimed in-service stressor occurred.  
The veteran's unit records are clearly 
credible evidence that the rocket attacks 
that the veteran alleges, did in fact 
occur.

The veteran has a current diagnosis of PTSD.  The diagnosis 
of PTSD has been linked to specific stressors which were 
enumerated in detail in the March 2003 VA PTSD initial 
evaluation, along with numerous other VA medical records.  
The veteran's reported stressors have been confirmed by 
credible supporting evidence as specifically stated by the RO 
in both the April 2006 memorandum by a military records 
specialist and the June 2006 SSOC.  

Accordingly, the Board finds that the veteran's PTSD is 
related to his military service and therefore, service 
connection for PTSD is warranted.  

Right Ankle

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for fracture of right ankle was granted by 
a November 1969 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, effective June 19, 1969.  An April 2003 rating 
decision recharacterized the disability as fracture of the 
right ankle with degenerative joint disease and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5271, effective January 13, 2003.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that degenerative arthritis, under Diagnostic Code 
5003, was the service-connected disorder, and limited motion 
of the ankle, under Diagnostic Code 5271, was a residual 
condition.  Subsequently, a May 2004 statement of the case 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5271, effective January 13, 2003.

A February 2003 VA joints examination report stated that the 
veteran complained of recent increased pain, stiffness, and 
fatigability in his right ankle.  On physical examination, 
the veteran had dorsiflexion to 10 degrees with pain at 10 
degrees.  Plantar flexion was to 45 degrees without pain.  
Eversion was to 15 degrees without pain.  There was no 
ecchymosis, swelling, or effusion.  The veteran was able to 
do toe rise and heel rise and had normal alignment and 
recreation of his arch with toe rise.  On x-ray examination, 
moderate degenerative joint disease of the right ankle was 
seen with limitations in joint space.  The assessment was 
right ankle degenerative joint disease with minimal deficits.

An October 2003 VA joints examination report stated that the 
veteran complained of constant right ankle pain that he rated 
at a level of 7 to 8 on a scale from 1 to 10.  He reported no 
flare-ups and no additional limitation of movement after 
prolonged ambulation.  On physical examination, the veteran's 
right ankle was not swollen, tender, or warm.  Right ankle 
dorsiflexion was to 10 degrees with pain at 10 degrees.  
Plantain flexion was to 45 degrees without pain.  Eversion 
was to 15 degrees without pain.  Inversion was to 30 degrees 
without pain.  There was no pain on toe rise or heel rise.  
The diagnosis was posttraumatic arthritis, right ankle.  The 
report stated that x-ray examination showed cystic changes in 
the medial malleolus.

An April 2006 VA outpatient physical therapy report stated 
that on physical examination, the veteran's right ankle had 
normal range of motion and muscle strength.

A July 2006 VA psychiatry report stated that the veteran 
complained of some arthritic pain and walking with a cane.

The medical evidence of record shows that the veteran' right 
ankle disability is manifested, at most, by marked limitation 
of motion and pain.  The Schedule provides that assignment of 
a 20 percent rating for limitation of motion of the ankle is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  A 20 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  Accordingly, a higher rating is not 
possible under this diagnostic code.  In this regard, the 
Board has considered the impact of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has clearly established that DeLuca 
is applicable to the functional equivalent of limitation of 
motion.  In this case, the veteran is in receipt of the 
maximum evaluation for limitation of motion of the right 
ankle as a 20 percent has been assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, a DeLuca analysis would serve no useful 
purpose since a higher evaluation is not assignable on the 
basis of limitation of motion.  See Johnson v. Brown, 9 Vet. 
App 7 (1996).

The Board has considered rating the veteran's service-
connected right ankle disability under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  However, as the evidence of 
record does not demonstrate that the veteran has ankylosis of 
the right ankle, a rating under Diagnostic Code 5270 is not 
warranted.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2006).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected right 
ankle disability.  Accordingly, referral for an 
extraschedular evaluation is not warranted for the veteran's 
service-connected right ankle disability.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.

An increased evaluation in excess of 20 percent for a 
service-connected right ankle fracture with degenerative 
joint disease is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


